 



TO AN ASSET PURCHASE AND SALE AGREEMENT BETWEEN SONORO ENERGY LTD. AND
PETROSONIC ENERGY, INC. DATED JUNE 29, 2012.

 

FORM OF CONVERTIBLE DEBENTURE

 

THIS DEBENTURE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, TO A NON-US
PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, OR PURSUANT TO AN OPINION
OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

 

PETROSONIC ENERGY, INC.

 

CONVERTIBLE DEBENTURE

 

July 27, 2012 Cdn $250,000

 

Petrosonic Energy, Inc., a Nevada corporation (the “Company”), for value
received, promises to pay to the order of Sonoro Energy Ltd. (the “Holder”), the
sum of Two Hundred Fifty Thousand Dollars ($250,000) (the “Principal”), plus
zero interest, pursuant to the terms and conditions set forth herein. This
Secured Convertible Debenture (the “Debenture”) is issued pursuant to the terms
of the Asset Purchase and Sale Agreement between the Company and the Holder,
dated as of July 27, 2012 (the “Purchase Agreement”).

 

The Company and the Holder agree as follows:

 

1.Issuance of Principal and Conversion

 

a)The unpaid Principal of this Debenture shall be due and payable by the Company
on the second anniversary of the date hereof (the “Maturity Date”).

 

b)The unpaid Principal of this Debenture shall not be subject to any interest.

 

c)At any time on or before the Maturity Date (the “Conversion Date”), if the
Company or any of its subsidiaries, completes a Qualified Financing (as defined
below), the Holder, at its sole discretion, may elect to have all or part of the
Principal of this Debenture, converted into common shares at a price equal to
the price per share at which common shares of the Company are sold in a
Qualified Financing or in the case of a convertible debenture, the price at
which common shares may be issuable upon conversion thereof (the “Conversion
Price”). A “Qualified Financing” means the first private placement of the
Purchaser after the date first set forth above, for the issuance of common
shares or debentures convertible into common shares to secure gross proceeds of
at least $500,000.

 

 

 

 

d)In the event that the Company or any of its subsidiaries completes a financing
with gross aggregate proceeds of not less than $1,750,000 in any form of debt or
equity financing prior to the Maturity Date, then, at the election of the Holder
by delivery of a written form of notice, the Convertible Debenture shall
immediately become due and payable to the Holder.

 

2.Conversion

 

2.1Conversion Option

 

Subject to, and upon compliance with the provisions of this Article 2, the
Holder shall have the right, at such Holder’s option, at any time prior to the
business day immediately preceding the Maturity Date, to convert all or any part
of the Principal Amount into common shares in the capital of the Company as such
shares exist at the close of business on the date of execution and delivery of
this Debenture or, upon any subdivision or consolidation of the Common Shares,
the shares resulting therefrom or, upon the occurrence of a Capital
Reorganization (as defined below), the shares and/or other securities and/or
property substituted for the Common Shares or into which Common Shares are
reclassified or changed (“Common Shares”) at the Conversion Price.

 

2.2Manner of Exercise of Right to Convert

 

a)        In order to exercise the Conversion Option, the Holder shall, within
the time specified in Section 0, surrender this Debenture to the Company at its
principal office in the City of Calgary accompanied by a written notice (which
shall be irrevocable) in the form of the “Notice of Election to Convert”
attached to this Certificate, duly signed by the Holder or the Holder’s
executors, administrators or other legal representatives or the Holder’s
attorney duly appointed by an instrument in writing in form and execution
satisfactory to the Company stating:

 

(i)          that the Holder is exercising the right to convert the Debenture
into the Common Shares issued upon the conversion of all or part of the
Principal Amount pursuant to Article 2 (the “Conversion Shares”) as provided in
this Article 2 (the “Conversion Option”);

 

(ii)         the names (with addresses) in which the Conversion Shares are to be
registered and, if there is more than one name, the number of Conversion Shares
to be registered in each of such names, provided that the Holder shall only be
entitled to direct his entitlement to the Conversion Shares in a manner
permitted by applicable securities legislation; and

 

(iii)        the address or addresses to which the certificate(s) representing
the Conversion Shares are to be delivered.

 

- 2 -

 

 

b)        Upon surrender of the Debenture accompanied by the “Notice of Election
to Convert” in accordance with Section 0 above , the Holder or, subject to
payment of all applicable stamp taxes or security transfer taxes and compliance
with all reasonable requirements of the Company, the Holder’s nominee or
assignee shall be entitled to be entered in the books of the Company as at the
Conversion Date, as defined below, as the holder of the Conversion Shares, and
as soon as practicable thereafter, the Company shall deliver to the Holder or,
subject as aforesaid, its nominee or assignee, a certificate for such Conversion
Shares to the address indicated in the “Notice of Election to Convert”.

 

c)        If the Holder elects to convert less than all of the Principal Amount
thereon into Conversion Shares, the Company shall forthwith deliver to the
Holder a replacement Certificate in respect of the portion of the Principal
Amount that remains unconverted. Upon such conversion, the Principal Amount
shall, subject to the issuance and delivery of the Conversion Shares to which
the Holder is then entitled, be deemed to have been repaid to the extent of the
amount so converted, the Company shall have no further obligations hereunder in
respect of the amount so converted, and the Holder shall be entitled to be
treated in all respects as the holder of such Conversion Shares from and after
the date of such conversion. Notwithstanding any such conversion, the Company
will remain obliged to repay, in accordance with the terms of this Debenture,
any principal in respect of the Principal Amount that the Holder does not elect
to convert.

 

d)        For the purposes of this Article 2, this Debenture shall be deemed to
be surrendered for conversion on the date (the “Conversion Date”) on which it is
so surrendered in accordance with the provisions of this Article 2 and, if
surrendered by mail or other means of delivery, on the date on which it is
received by the Company, provided that if this Debenture is surrendered for
conversion on a day on which the register of Common Shares is closed, the Person
entitled to receive the Conversion Shares shall become the holder of record of
such shares as at the date on which such register is next reopened.

 

e)        Notwithstanding anything herein contained, Common Shares will only be
issued and registered upon conversion of this Debenture in compliance with the
securities laws of any applicable jurisdiction and, without limiting the
generality of the foregoing, in the event that this Debenture is converted prior
to the expiry of any applicable hold period under applicable securities
legislation, the certificates representing the Common Shares thereby issued will
bear such legend as may, in the opinion of counsel to the Company, be necessary
in order to avoid a violation of any securities laws applicable in Canada or the
United States or to comply with the requirements of any stock exchange on which
the Common Shares are listed, provided that if, at any time, in the opinion of
counsel to the Company, such legends are no longer necessary in order to avoid a
violation of any such laws, or the holder of any such legended certificate, at
the holder’s expense, provides the Company with evidence satisfactory in form
and substance to the Company (which may include an opinion of counsel
satisfactory to the Company) to the effect that such holder is entitled to sell
or otherwise transfer such Common Shares in a transaction in which such legends
are not required, such legended certificate may thereafter be surrendered to the
Company in exchange for a certificate which does not bear such legend.

 

- 3 -

 

 

2.3Adjustment of Conversion Option

 

If, and whenever at any time after the date hereof, and prior to the Conversion
Date, there is a reclassification of the Common Shares at any time outstanding
or change of the Common Shares into other shares or into other securities,
whether of the Company or of another body corporate, or other capital
reorganization, or a consolidation, amalgamation or merger of the Company with
or into any other corporation or other entity (other than a consolidation,
amalgamation or merger which does not result in any reclassification of the
outstanding Common Shares or a change of the Common Shares into other shares),
or a transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another corporation or other entity in which the
holders of Common Shares are entitled to receive shares, other securities or
other property (any of such events being called a “Capital Reorganization”), the
Holder who exercises the right to convert this Debenture into the Conversion
Shares after the effective date of such Capital Reorganization will be entitled
to receive, and will accept for the same aggregate consideration in lieu of the
number of Conversion Shares to which the Holder was previously entitled upon
such conversion, the aggregate number of shares, other securities or other
property which the Holder would have been entitled to receive as a result of
such Capital Reorganization if, on the effective date thereof, the Holder had
been the registered holder of the number of Conversion Shares into which this
Debenture was convertible immediately prior to such Capital Reorganization. The
Company will take all steps necessary to ensure that, on a Capital
Reorganization, the Holder will, if it exercises the Conversion Option, receive
the aggregate number of shares, other securities or other property to which it
is entitled as a result of the Capital Reorganization.

 

2.4Rules Regarding Calculation of Conversion Option Adjustments

 

If, within five days of receipt of an Adjustment Notice, a Holder notifies the
Company in writing that it disputes the content of the Adjustment Notice, or if
at any time a dispute is made by a shareholder or other creditor of the Company
with respect to adjustments provided for in Section 0, such dispute will be
conclusively determined by a firm of independent chartered accountants selected
by the Holder. Such auditors or accountants will be given access to all
necessary records of the Company.

 

2.5Notice as to Adjustment

 

The Company shall from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 0,
deliver a notice in writing (an “Adjustment Notice”) to the Holder specifying
the nature of the event requiring the adjustment and the amount of the
adjustment or readjustment necessitated thereby and setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Such notice and the amount of the adjustment specified therein shall,
subject to the provisions of Section 0, be conclusive and binding on all parties
in interest.

 

2.6No Requirement to Issue Fractional Shares

 

The Company shall not be required to issue fractional Common Shares upon the
conversion of this Debenture. If any fractional interest in a Common Share
would, except for the provisions of this section, be deliverable upon the
conversion of this Debenture, the Company may, at its sole option, in lieu of
delivering any certificate representing such fractional interest, satisfy such
fractional interest by paying to the Holder an amount in lawful money of the
United States equal (to the nearest amount) to the corresponding fraction of the
value of a Common Share on the Conversion Date, determined by the directors of
the Company acting in good faith which determination shall be conclusive,
provided that the Company shall not be required to make any payment, calculated
as aforesaid, that is less than $10.00.

 

- 4 -

 

 

2.7Company to Reserve Shares

 

The Company shall at all times while this Debenture remains outstanding reserve
and keep available out of its authorized but unissued Common Shares solely for
the purpose of issue upon conversion of this Debenture as provided in this
Article 2

, and conditionally allot to the Holder who may exercise its conversion rights
hereunder, such number of the Conversion Shares as shall then be issuable upon
the conversion of this Debenture. All Conversion Shares, when issued, shall be
duly and validly issued as fully paid and non-assessable.

 

3.Representations and Acknowledgments of the Holder

 

The Holder hereby represents, warrants, acknowledges and agrees that:

 

3.1Investment

 

The Holder is acquiring this Debenture and the Common Shares issuable upon
conversion of this Debenture (together, the “Securities”) for the Holder’s own
account, and not directly or indirectly for the account of any other person. The
Holder is acquiring the Securities for investment and not with a view to
distribution or resale thereof except in compliance with Securities Act of 1933
(the “Act”) and any applicable state law regulating securities.

 

3.2Access to Information

 

The Holder has had the opportunity to ask questions of, and to receive answers
from, appropriate executive officers of the Company with respect to the terms
and conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial condition and results of operations of the Company.
The Holder has had access to such financial and other information as is
necessary in order for the Holder to make a fully informed decision as to
investment in the Company, and has had the opportunity to obtain any additional
information necessary to verify any of such information to which the Holder has
had access.

 

3.3Investor Status

 

The Holder is an “accredited investor” within the meaning of Regulation D of the
rules and regulations promulgated under the Act and has such business or
financial expertise as to be able to protect the Holder’s own interests in
connection with the purchase of the Securities, or is a non-“U.S. Person” as
defined in Regulation S of the Act.

 

3.4Regulation S

 

For purposes of compliance with the Regulation S, if the Holder is not a “U.S.
Person,” as such term is defined in Rule 902(k) of Regulation S,1 the Holder
represents and warrants they are a person or entity that is outside the United
States, and further represents and warrants as follows:

 



--------------------------------------------------------------------------------



1         Regulation S provides in part as follows:

 

- 5 -

 

 

a)        The Holder is not acquiring the Securities for the account or benefit
of a U.S. Person.

 

b)        If the Holder is a legal entity, it has not been formed specifically
for the purpose of investing in the Company.

 

c)        The Holder hereby represents that he, she or it has satisfied and
fully observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Holder’s jurisdiction for the acquisition of the
Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Holder agrees to continue to comply with such laws as long as he,
she or it shall hold the Securities.

 



--------------------------------------------------------------------------------

(continued from previous page)

1. “U.S. person” means: (i) any natural person resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate of which any executor or administrator is a
U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any
agency or branch of a foreign entity located in the United States; (vi) any
nondiscretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

 

2. The following are not “U.S. persons”: (i) any discretionary account or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 

- 6 -

 

 

d)        To the knowledge of the Holder, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Securities being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Securities. To the knowledge of the
Holder, the Securities were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

e)        The Holder will offer, sell or otherwise transfer the Securities, only
(A) pursuant to a registration statement that has been declared effective under
the Act, (B) pursuant to offers and sales that occur outside the United States
within the meaning of Regulation S in a transaction meeting the requirements of
Rule 904 (or other applicable Rule) under the Act, or (C) pursuant to another
available exemption from the registration requirements of the Act, subject to
the Company’s right prior to any offer, sale or transfer pursuant to clauses (B)
or (C) to require the delivery of an opinion of counsel, certificates or other
information reasonably satisfactory to the Company for the purpose of
determining the availability of an exemption.

 

f)         The Holder will not engage in hedging transactions involving the
Securities unless such transactions are in compliance with the Act.

 

g)        The Holder represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Holder understands that
the Company may rely upon the representations and warranty of this paragraph as
a basis for an exemption from registration of the Securities under the Act, as
amended, and the provisions of relevant state securities laws.

 

3.5Speculative Investment

 

The Holder’s investment in the Company represented by the Securities is highly
speculative in nature and is subject to a high degree of risk of loss in whole
or in part; the amount of such investment is within the Holder’s risk capital
means and is not so great in relation to the Holder’s total financial resources
as would jeopardize the financial condition of the Holder in the event such
investment were lost in whole or in part.

 

- 7 -

 

 

3.6Unregistered Securities

 

a)        If the Holder converts the Convertible Debenture, the Holder must bear
the economic risk of investment for an indefinite period of time because the
Securities have not been registered under the Act and therefore cannot and will
not be sold unless they are subsequently registered under the Act or an
exemption from such registration is available. The Company has made no
representations, warranties or covenants whatsoever as to whether any exemption
from the Act, including, without limitation, any exemption for limited sales in
routine brokers’ transactions pursuant to Rule 144 under the Act will become
available.

 

b)        Transfer of the Securities has not been registered or qualified under
any applicable state law regulating securities and therefore the Securities
cannot and will not be sold unless they are subsequently registered or qualified
under any such state law or an exemption therefrom is available. The Company has
made no representations, warranties or covenants whatsoever as to whether any
exemption from any such state law is or will become available.

 

4.Security Interest

 

4.1Collateral

 

a)        As collateral security for the payment and performance in full of this
Debenture, the Company hereby pledges and grants to the Holder a security
interest in and to all of the right, title and interest of the Company in, to
and under the Collateral.  As used in this Debenture, the term “Collateral”
means any and all personal property of the Company or its affiliates, in each
case whether now owned by the Company or hereafter acquired, and all proceeds
and products thereof and all accessions to, substitutions and replacements for,
and rents and profits of each of the foregoing, including all of the Company’s
(a) Accounts, (b) Equipment, Goods and Inventory, (c) Documents, Instruments and
Chattel Paper, (d) Investment Property, and (e) General Intangibles (as such
terms are defined in the Nevada UCC).

 

b)        Holder is hereby authorized to file one of more UCC-1 Financing
Statements with the Secretary of State of the State of Nevada evidencing and
providing notice of the security interest granted pursuant to this Debenture in
the Collateral.

 

c)        Upon the full and final discharge of all amounts owed by the Company
to the Secured Party under this Debenture (the “Indebtedness”), the Holder will
execute and deliver such documents as may be reasonably necessary and requested
by the Company to release the Collateral from the security interest granted to
the Holder in this Debenture.

 

d)        When all the Indebtedness has been paid in full and discharged, this
Debenture and the security interest granted to the Holder hereunder will
terminate and a UCC-3 Termination Statement shall be filed by Holder to indicate
the termination of the security interest created hereby.

 

- 8 -

 

 

4.2Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Holder that the statements
contained in the following paragraphs of this Section 0 are all true and correct
immediately prior to the execution of this Debenture.

 

a)        The Company owns all right, title and interest in and to the
Collateral, except with respect to Collateral hereafter acquired.

 

b)        The Company has the right to grant the security interest under this
Debenture to Holder in the Collateral.

 

c)        Company is not subject to any bankruptcy case or insolvency
proceedings before any court in any jurisdiction. In the ninety (90) days
preceding the date of this Debenture, the Company has not received any threat
from any third party to subject the Company to any involuntary bankruptcy or
insolvency proceeding. The Securities issuable upon conversion of the Debenture
will be issued as fully paid and non-assessable Common Shares of the Company.

 

4.3Rights and Remedies Upon Event of Default

 

a)        Default. Holder may declare the entire unpaid principal on this
Debenture immediately due and payable, by a notice in writing to the Company if
the Company defaults in the payment or conversion of the Principal when due (a
“Default”).

 

b)        General Remedies. In the event of an occurrence of a Default, in
addition to exercising any other rights or remedies the Holder may have under
this Debenture, at law or in equity, the Holder may, at its option, and without
demand first made, exercise any one or all of the following rights and remedies:
(i) collect the Collateral and its proceeds; (ii) take possession of the
Collateral wherever it may be found, using all reasonable means to do so, or
require the Company to assemble the Collateral and make it available to the
Holder at a place designated by the Holder that is reasonably convenient to the
Company; (iii) proceed with the foreclosure of the security interest in the
Collateral granted herein and the sale or endorsement and collection of the
proceeds of the Collateral in any manner permitted by law or provided for
herein; (iv) sell, lease or otherwise dispose of the Collateral at public or
private sale, with or without having the Collateral at the place of sale; (v)
institute a suit or other action against the Company for recovery on this
Debenture or to obtain possession or effect a sale of the Collateral; (vi)
exercise any rights and remedies of a Company under the Uniform Commercial Code;
and/or (vii) offset, against any payment due from the Company to the Holder, the
whole or any part of any Indebtedness of the Holder to the Company.

 

c)        Sales of Collateral. If a Default occurs and so long as it is
continuing, any item of Collateral may be sold for cash or other value at public
or private sale or other disposition and the proceeds thereof collected by or
for the Holder as provided in the Uniform Commercial Code or under other
applicable law. The Company agrees to promptly execute and deliver, or promptly
cause to be executed and delivered, such instruments, documents, assignments,
waivers, certificates and affidavits and supply or cause to be supplied such
further information and take such further action as the Holder may reasonably
require in connection with any such sale or disposition. The Holder will have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in the
Company, which right or equity is hereby waived or released to the extent
permitted by applicable law.

 

- 9 -

 

 

d)        Application of Proceeds. The proceeds of all sales and collections in
respect of the Collateral, the application of which is not otherwise
specifically herein provided for, will be applied as follows: (i) first, to the
payment of the costs and expenses of such sale or sales and collections and the
actual attorneys’ fees and out-of-pocket expenses incurred by the Holder
relating to costs of collection; (ii) second, any surplus then remaining will be
applied to the payment of all unpaid principal under this Debenture; and (iii)
third, any surplus then remaining will be paid to the Company.

 

5.Prepayment

 

The unpaid Principal may be prepaid by the Company in whole or in part at any
time prior to the Maturity Date without notice to the Holder and without
penalty.

 

6.Subordination

 

a)        The indebtedness evidenced by this Debenture shall be subordinate and
subject in right of payment to the prior payment in full of all Senior
Indebtedness of the Company, as hereinafter defined, whether now outstanding or
hereafter incurred, and the Holder, by acceptance hereof, agrees to and shall be
bound by the provisions of this Section 6. As used in this Debenture, the term
“Senior Indebtedness” shall mean the principal and interest on indebtedness of
the Company, for money borrowed or guaranteed, as evidenced by notes or similar
instruments, including convertible financings, unless, in each case, by the
terms of the instrument creating or evidencing such indebtedness, it is provided
that such indebtedness is not superior in the right of payment to this
Debenture.

 

b)        Upon any payment or distribution of the assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding up or total or partial liquidation or reorganization
of the Company, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership or other proceedings, all principal and interest due upon all
Senior Indebtedness shall first be paid in full, or payment thereof provided
for, before the holder of this Debenture shall be entitled to be paid in cash or
receive any assets.

 

7.Miscellaneous

 

7.1Waiver and Amendment

 

Any provision of this Debenture may be amended, waived or modified only upon the
written consent of the Company and the Holder.

 

- 10 -

 

 

7.2Restrictions on Transfer

 

This Debenture may only be transferred in compliance with applicable state and
federal laws. All rights and obligations of the Company and the Holder will be
binding upon and benefit the successors, assigns, heirs, and administrators of
the parties.

 

7.3Governing Law

 

This Debenture will be governed by the laws of the State of Nevada applicable to
contracts between Nevada residents wholly to be performed in Nevada.

 

7.4Headings

 

The division of this Debenture into section, subsections, and clauses, and the
insertion of headings are for the convenience of reference only and shall not
affect the construction or interpretation hereof.

 

7.5Business Day

 

In the event that any day on or before which any action is required to be taken
hereunder is not a business day, then such action shall be required to be taken
on or before the requisite time on the next succeeding day that is a business
day.

 

7.6Invalidity of Provisions

 

Each of the provisions contained in this Debenture is distinct and severable and
a declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision hereof or thereof..

 

[Remainder of Page Intentionally Blank - Signature Page Follows]

 

- 11 -

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be issued as of the
date first above written.

 

PETROSONIC ENERGY, INC.   Per: /s/ Art Agolli   Name:  Art Agolli   Title:    
President

 

Agreed and Accepted by the Holder: SONORO ENERGY LTD.     Per: /s/ David Little
  Name:  David Little   Title:     Authorized Director

 

- 12 -

 

 

NOTICE OF ELECTION TO CONVERT

 

TO:    PETROSONIC ENERGY, INC.

 

Principal amount to be converted ___________ US$

The undersigned registered holder of the within Debenture hereby irrevocably
elects to convert the above-noted principal amount of such Debenture into common
shares (“Common Shares”) of Petrosonic Energy, Inc. in accordance with the
provisions of the within-mentioned Debenture and hereby delivers this Debenture
to the Company for such purpose and directs that the certificate for such Common
Shares be registered and delivered as follows: 

Name in Full   Address   Address for Delivery   Number of
Common Shares                                                                  
                               

 

(Please print full name in which share certificates are to be issued. If any
Common Shares are to be issued to a person or persons other than the
Debentureholder, the Debentureholder must pay to the Company all exigible
transfer taxes or other government charges.)

The undersigned certifies that each of the representations and warranties made
by the undersigned to the Company in connection with the undersigned’s
acquisition of the Debenture remains true and correct on the date hereof.

DATED:

 

  (Print name of Debentureholder)


 

   

 

 

 

